Filed 10/27/14 P. v. Compton CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO




THE PEOPLE,                                                          B250332

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA372410)
         v.

DOUGLAS COMPTON,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County.
Robert J. Perry, Judge. Affirmed.
         Peter Gold, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Lance E. Winters, Assistant Attorney
General, James William Bilderback II and Brendan Sullivan, Deputy Attorneys General,
for Plaintiff and Respondent.
       Defendant Douglas Compton was convicted of a double homicide and, as a third
strike offender, sentenced to 95 years to life plus 17 years in prison. He raises three
challenges to his convictions. None provides a basis for reversal, and we affirm.
                       FACTS AND PROCEDURAL HISTORY
       Two men (who were brothers) were gunned down on a sidewalk in Los Angeles,
California. The shooter went by the gang moniker “Country.”
       The People charged defendant with the first degree murder (Pen. Code, § 187,
subd. (a))1 of each brother, with being a felon in possession of a firearm (§ 12021), and
with various firearm enhancements. A jury convicted defendant of the second degree
murder of one brother; the manslaughter of the other; and the use of a firearm.
                                      DISCUSSION
I.     Motion for Personnel Records (Pitchess2 Motion)
       Months after the shootings, two detectives (Detectives Leonardo McKenzie and
Tommy Thompson) interviewed potential witness James Green. Two months later, a
third detective (Detective Daniel Gersna) interviewed potential witness Eric Nelson.
Each interview was recorded; during those interviews, Green and Nelson each identified
defendant as Country and as involved in the shootings. However, when Green and
Nelson were later called as witnesses at defendant’s preliminary hearing, each recanted
his prior statements. Specifically, each testified that (1) he was not the person speaking
on the recording; and (2) he was the person on the recording, but the detectives had
threatened him to implicate defendant in the moments before the recording devices were
turned on.
       Defendant thereafter filed a motion asking the trial court to conduct an in camera
review of the three detectives’ personnel records for, among other things, prior incidents
of witness coercion. (This is referred to as a Pitchess motion, after the 1974 decision first
articulating this procedure.) Defense counsel’s affidavit in support of the motion did not

1
       All further statutory references are to the Penal Code unless otherwise indicated.
2
       Pitchess v. Superior Court (1974) 11 Cal. 3d 531.

                                              2
proffer any reason why the detectives would try to frame defendant. The trial court
denied the motion without conducting an in camera hearing after finding defendant’s
showing “insufficient” in light of the inconsistencies in the witnesses’ preliminary
hearing testimony.
       Our role in assessing the trial court’s ruling is limited; how we might have decided
the motion is irrelevant. We may only ask whether the trial court abused its discretion by
making a ruling “‘“‘outside the bounds of reason.’”’” (Sisson v. Superior Court (2013)
216 Cal. App. 4th 24, 34 (Sisson).)
       The personnel records of peace officers, including citizens’ complaints made
against them, are privileged. (§§ 832.7, 832.5, 832.8.) This privilege yields to a criminal
defendant’s right to present a defense. (Brant v. Superior Court (2003) 108 Cal. App. 4th
100, 106.) In recognition of this right, a court will conduct an in camera review of an
officer’s records for information that could support a defense, but only if the defendant
establishes “good cause” for discovery. (Evid. Code, § 1043, subds. (a), (b)(3).) “Good
cause” turns in part upon whether the information the defendant seeks is “material.” (Id.,
§ 1043, subd. (b)(3).) A defendant establishes “materiality” by setting forth (1) a
“‘specific factual scenario of officer misconduct [in his case] that is plausible’”
(Uybungco v. Superior Court (2008) 163 Cal. App. 4th 1043, 1048-1049 (Uybungco)); and
(2) “a logical link between the information [he seeks] and a proposed defense to a
pending charge” (Sisson, supra, 216 Cal.App.4th at p. 36). This “good cause” threshold
is a “relatively low” one (Garcia v. Superior Court (2007) 42 Cal. 4th 63, 70, 72), but it is
not meaningless.
       There is a logical link in this case between the information defendant sought in his
Pitchess motion and his proffered defense. (Accord, People v. Memro (1985) 38 Cal. 3d
658, 681-684 [defendant alleging officers coerced a confession; defense may be entitled
to in camera review of those officers’ personnel records for prior instances of similar
misconduct], overruled on other grounds in People v. Gaines (2009) 46 Cal. 4th 172.)
The question here is accordingly whether the specific factual scenario defendant offered



                                              3
up was “‘plausible . . . in light of the pertinent documents’” in this case. (Uybungco,
supra, 163 Cal.App.4th at pp. 1048-1049.)
       To be plausible, a scenario need not be persuasive, reasonably probable, or
credible. (People v. Thompson (2006) 141 Cal. App. 4th 1312, 1316-1319 (Thompson);
People v. Sanderson (2010) 181 Cal. App. 4th 1334, 1340-1341.) But courts can reject a
scenario as implausible if it is (1) incomplete (Thompson, supra, 141 Cal.App.4th at pp.
1316-1317 [defendant did not explain why he was in a drug-infested area; incomplete];
City of San Jose v. Superior Court (1998) 67 Cal. App. 4th 1135, 1147 [defendant alleging
mishandling of evidence did not explain which evidence was mishandled, or how;
incomplete]); (2) internally inconsistent (People v. Galan (2009) 178 Cal. App. 4th 6, 8-9
(Galan) [allegations in support of discovery inconsistent with defendant’s own prior,
unchallenged statements and other unchallenged evidence]); or (3) at odds with common
sense (People v. Lewis and Oliver (2006) 39 Cal. 4th 970, 991-992 (Lewis and Oliver)
[defendant alleging police conspiracy to plant drugs on him and make up a story that he
was involved in a drug transaction; not plausible]; Thompson, supra, 141 Cal.App.4th at
pp. 1318-1319 [same]).
       The trial court concluded that defendant’s proffered scenario of officer coercion
was internally inconsistent with one of the pertinent documents before it—namely, the
preliminary hearing transcripts. (Sisson, supra, 216 Cal.App.4th at p. 31 & fn.3 [court
may consider such transcripts].) This was not an abuse of discretion because Green’s and
Nelson’s preliminary hearing testimony that they were not on the recordings is
irreconcilable with defendant’s scenario that they were on the recordings making coerced
statements. (Accord, Galan, supra, 178 Cal.App.4th at pp. 8-9.) To be sure, defendant’s
scenario is consistent with some portions of Green’s and Nelson’s preliminary hearing
testimony, where they (inconsistently) state they were on the recordings. But the trial
court’s reliance on the inconsistencies that did exist was not outside the bounds of reason.
       Alternatively, defendant alleged that the three detectives independently conducted
two interviews of different people at different times, but used exactly the same coercive
technique (namely, making threats before turning on a recording device) to frame

                                             4
defendant without any proffered reason for doing so. A court does not abuse its
discretion rejecting such “grandiose conspiracies” as implausible. (Lewis and Oliver,
supra, 39 Cal.4th at pp. 991-992; Thompson, supra, 141 Cal.App.4th at pp. 1317-1318.)
Although the trial court did not rely on this additional rationale, we may. (People v.
Chism (2014) 58 Cal. 4th 1266, 1295 & fn.12 [“‘[W]e review the [trial court’s] ruling, not
[its] reasoning.’”].)
II.    Monikers in Rap Sheets
       Defendant also sought to introduce his criminal history report (or rap sheet)
because it contained the monikers defendant had admitted to using; Country was not
among them. The court excluded the rap sheet.
       A criminal defendant’s rap sheet is admissible to prove that he served a particular
prior prison sentence. (People v. Martinez (2000) 22 Cal. 4th 106, 111-112 (Martinez);
People v. Dunlap (1993) 18 Cal. App. 4th 1468, 1471-1472 (Dunlap).) In this situation,
the rap sheet qualifies as an “official record” excepted from the hearsay rule’s usual bar
on out-of-court statements. (Evid. Code, §§ 1200, 1280.) The official records exception
applies to writings “made as a record of an act, condition, or event” that are (1) made
within the scope of a public employee’s duty, (2) at or near the time of the act, condition,
or event, and (3) prepared in a manner that renders the record trustworthy (and
trustworthiness will be presumed). (Evid. Code, §§ 1280 [exception], 664 [presumption
that official duty is performed]; Dunlap, supra, 18 Cal.App.4th at p. 1477.)
       Defendant argues that the monikers that persons report to police, and which police
must then include in rap sheets (§ 13125), should be treated the same as other facts on a
rap sheet (such as the service of a prison sentence). We disagree. By its plain terms, the
official records exception applies to writings “made as a record of an act, condition, or
event . . . when offered . . . to prove the act, condition, or event.” (Evid. Code, § 1280.)
A moniker—unlike an arrest, conviction, or service of a prison sentence—is not an “act,
condition, or event.” Even if it were, the exception would allow at most a defendant to
“prove the act, condition, or event” (namely, that the defendant provided certain
monikers), not that he actually used those monikers. Unlike the verifiable information at

                                              5
issue in Martinez and Dunlap, a defendant’s self-report of his nicknames is an unverified
statement that no public employee could (or is under any duty to) verify. It constitutes an
additional layer of hearsay that, absent a pertinent exception, is inadmissible. (E.g.,
People v. Edwards (1991) 54 Cal. 3d 787, 821 [“‘A defendant in a criminal case may not
introduce hearsay evidence for the purpose of testifying while avoiding cross-
examination.’”].)
       The trial court did not abuse its discretion in excluding the rap sheets for
defendant’s proffered purpose. (People v. Goldsmith (2014) 59 Cal. 4th 258, 266.) We
reject defendant’s related due process argument for the same reasons.
III.   Self-representation
       On the day set for the bench trial regarding defendant’s prior convictions, for the
hearing on his new trial motion, and for sentencing, defendant announced he wanted to
“do [his] own retrial.” The trial court construed his request as one to represent himself at
the bench trial and on the new trial motion. The court denied the request as untimely and,
in conjunction with defendant’s request to represent himself in another pending case, as
an attempt to “jack[] around the system.” The court then denied the new trial motion,
accepted defendant’s admission to the prior convictions, and imposed sentence.
       A criminal defendant has a federal constitutional right to represent himself at trial
once he knowingly and intelligently waives the right to counsel. (Faretta v. California
(1975) 422 U.S. 806, 834-835; People v. Doolin (2009) 45 Cal. 4th 390, 453 (Doolin).)
Defendant contends that the trial court violated this right.
       What defendant meant by his request “to do [his] own retrial” is unclear. To the
extent defendant sought to represent himself only as to the new trial motion but not the
prior convictions trial or sentencing (as he contends on appeal), his request is equivocal
and was properly denied on that basis. (See Lewis and Oliver, supra, 39 Cal.4th at
p. 1002 [request is equivocal “where the defendant tries to manipulate the proceedings by
switching between requests for counsel and for self-representation”]; Doolin, supra, 45
Cal.4th at p. 453 [equivocal requests may be denied].)



                                              6
       To the extent defendant sought to represent himself for all further proceedings (as
the trial court understood), his request was untimely. A trial on prior convictions and a
new trial motion are considered part of the overall trial. (Doolin, supra, 45 Cal.4th at
p. 454; People v. Rivers (1993) 20 Cal. App. 4th 1040, 1048 (Rivers); cf. People v. Miller
(2007) 153 Cal. App. 4th 1015, 1023-1024 [request made after prior conviction trial and
new trial motion, but well in advance of sentencing; timely as to sentencing].) A request
for self-representation made after a jury verdict but before these other stages is
accordingly not made “a reasonable time before trial begins” and is consequently
untimely. (Doolin, supra, 45 Cal.4th at p. 453, italics added; see Rivers, supra, 20
Cal.App.4th at p. 1048 [applying this rule to bench trials on prior convictions].)
       A court has discretion to deny an untimely request. (Doolin, supra, 45
Cal.App.4th at p. 453.) In exercising this discretion, a court may consider a variety of
factors, including the quality of counsel’s representation, the defendant’s “prior proclivity
to substitute counsel,” the reasons for the request, the length and stage of the proceedings,
and the disruption and delay self-representation might entail. (People v. Windham (1977)
19 Cal. 3d 121, 128.) Here, the court noted the lateness of the request as well as
defendant’s proclivity to represent himself in a separate proceeding. Although defendant
did not request a continuance in this case, the court could fairly infer such a request
would follow a grant of self-representation status and thereby disrupt the three pending
proceedings set for that day. Having considered the pertinent factors, the court’s ruling
was within its discretion.
       Further, any error was harmless. Defendant’s already filed new trial motion was
based on the perceived inconsistency of the jury’s verdicts, which is not a basis for
reversal. (People v. Carbajal (2013) 56 Cal. 4th 521, 532.) Moreover, defendant
admitted his prior convictions. Defendant offers no argument as to how he would have
handled either of these proceedings, or sentencing, differently on his own. (See Rivers,
supra, 20 Cal.App.4th at pp. 1050-1052 [court may look to likely effect of postdenial
proceedings in assessing harmlessness].)



                                              7
                                 DISPOSITION
     The judgment is affirmed.
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.


                                    HOFFSTADT, J.
We concur:


     BOREN, P.J.


     CHAVEZ, J.




                                      8